{¶ 71} I concur in the majority's analysis and disposition of Appellant's second and third assignments of error. I further concur in the majority's analysis and disposition of Appellant's first assignment of error except for its conclusion the agency was not required to make reasonable efforts to reunify because Ceirra's mother has had parental rights involuntarily terminated with respect to Cierra's three half-brothers. The majority fails to identify any evidence Appellant has had his parental rights involuntarily terminated with respect to any of Cierra's siblings. *Page 1